
	
		I
		111th CONGRESS
		2d Session
		H. R. 5224
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Ms. Tsongas (for
			 herself, Ms. Shea-Porter,
			 Ms. Giffords, and
			 Mr. Bishop of Georgia) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to conduct a
		  comprehensive review of the health care services available for female members
		  of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Excellence of Care and
			 Accessibility Review and Evaluation Act or the
			 WE CARE Act.
		2.Review of
			 women-specific health services and treatment for female members of the Armed
			 Forces
			(a)Comprehensive
			 ReviewThe Secretary of Defense shall conduct a comprehensive
			 review of—
				(1)the availability, efficacy, and adequacy of
			 reproductive health care services available for female members of the Armed
			 Forces, including gynecological services and breast and cervical cancer
			 services;
				(2)the availability, efficacy, and adequacy of
			 primary and preventive health care services for women (as defined in section
			 1074d(b) of title 10, United States Code);
				(3)the need for and availability of
			 women-specific treatment for sexual harassment, sexual assault, or sexual
			 abuse; and
				(4)the extent to
			 which military medical treatment facilities are following the policies of the
			 Department of Defense with respect to women-specific health services.
				(b)Matters
			 IncludedThe review required by subsection (a) shall include an
			 assessment of the following:
				(1)The need for
			 women-specific health outreach, prevention, and treatment services for female
			 members of the Armed Forces.
				(2)The access to and
			 efficacy of existing women-specific mental health outreach, prevention, and
			 treatment services and programs (including substance abuse programs).
				(3)The availability of women-specific services
			 and treatment for female members of the Armed Forces who experience sexual
			 harassment, sexual assault, or sexual abuse.
				(4)The access to and need for military medical
			 treatment facilities focusing on the women-specific health care needs of female
			 members of the Armed Forces.
				(5)The need for
			 further clinical research on the women-specific health care needs of female
			 members of the Armed Forces who served in a combat zone.
				(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 review required by subsection (a).
			
